Mr. Justice Phillips delivered the opinion of the court: ' John Connaghan et al, claimants, file this claim for refund of inheritance taxes to be due them under the provisions of Section 25, Illinois Inheritance Tax laws. It appears that claimant paid the sum of $443.39 with interest $32.87 equal $476.26. Later, on proper petition, the court re-assessed said tax in sum of $32.00 and the interest thereon, to-wit: $2.40, equal $34.40 due as inheritance tax, showing* the sum of $441.86 less 2% retained by the county treasurer of Adams county, being* the sum of $8.84, leaving a balance due for refund to claimants the sum of $433.02, together with interest thereon at 3% per annum from February 1, 1924, to this date, which is ordered paid to claimants, John Connaghan, Daniel Connaghan, James. Connaghan, Mary Connaghan, Eose Gmeiner, Mary Warrell, Margaret Eobinson and Bridget Flannagan or their legal representatives.